UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       1/8/2020
 Chad Sanders et al.,

                               Plaintiffs,
                                                           1:18-cv-10795 (ALC) (SDA)
                   -against-
                                                           ORDER SCHEDULING STATUS
 Dachnowicz Automotive, Inc. et al,                        CONFERENCE

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a status conference on Tuesday, February 11, 2020

at 2:00 p.m. in Courtroom 11C, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

DATED:        New York, New York
              January 8, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
